Citation Nr: 1329078	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  05-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to January 23, 2003; 50 percent, for the period beginning January 23, 2003, to prior to March 19, 2004, beginning August 1, 2004, to prior to March 22, 2005, beginning September 1, 2005, to prior to October 26, 2005, and beginning January 1, 2006, to prior to April 27, 2007; and 70 percent, for the period beginning April 27, 2007, to prior to November 8, 2008, and beginning July 1, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

For various periods, the Veteran is in receipt of an evaluation of 100 percent disabling for his PTSD.  As such, these periods will not be considered.

The Veteran indicated in his Substantive Appeal on a VA Form 9, received in September 2011, that he desired a hearing before a Veterans Law Judge of the Board.  In November 2012 a notice letter was sent to the Veteran that a hearing was scheduled for December 2012.  However, the notice letter was returned as undeliverable with no forwarding address and the carbon copy was sent to the Veteran's prior representative, not his current representative.  The Veteran did not appear for the December 2012 hearing.  In June 2013 the Board sent the Veteran and his current representative a letter inquiring whether he desired a hearing before a Veterans Law Judge.  In July 2013 the Veteran's representative responded that the Veteran did not wish to appear at a hearing.  As such, the Board finds the Veteran's request for a hearing to be withdrawn. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in February 2013 the Veteran reported that he was in an in-patient PTSD program at the VA Medical Center in Baltimore, Maryland.  Review of the claims file does not reveal any VA treatment records dated subsequent to April 2010.  

In addition, review of the claims file indicates that the Veteran received treatment at Long Beach Hospital and Asbury Park Hospital.  However, the records regarding this treatment have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2012).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the claim must be remanded for complete VA treatment records to be obtained and associated with the claims file.  In addition, after obtaining adequate authorization, attempt to obtain treatment records regarding the Veteran from Long Beach Hospital and Asbury Park Hospital.

Review of the claims file reveals that the Veteran was noted to be on Social Security Administration (SSA) Disability Insurance since 1991.  The file indicates that the Veteran received SSDI due to chronic depression and/or recurrent major depression.  There is no indication in the claims file that an attempt has been made to obtain the records regarding the award of SSA benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, attempts must be made to obtain any SSA records regarding the Veteran.

The most recent VA examination evaluating the Veteran's PTSD disability was performed in May 2010 and an addendum was added in March 2011.  As noted above, since that time the Veteran has received consistent treatment for his PTSD from VA and the Veteran has reported that he was in an in-patient treatment program at the VA Medical Center in Baltimore, Maryland in February 2013.  As such, the Board notes that this indicates that the Veteran's condition may have worsened.  Therefore, the Board finds that it must remand this claim for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated subsequent to April 2010, including the records of in-patient PTSD treatment from the VA Medical Center in Baltimore, Maryland.

2.  After obtaining any necessary authorization, obtain and associate with the claims file records regarding the Veteran's treatment from Long Beach Hospital and Asbury Park Hospital.  

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

